UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4731



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID CANTY,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:01-cr-00445-CWH)


Submitted:   April 4, 2007                     Decided:   May 1, 2007


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James T. McBratney, Jr., MCBRATNEY LAW FIRM, P.A., Florence, South
Carolina, for Appellant.    Arthur Bradley Parham, OFFICE OF THE
UNITED STATES ATTORNEY, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David Canty pled guilty to conspiring to possess with

intent to distribute fifty grams or more of cocaine base, in

violation of 21 U.S.C. § 841(a)(1) (1999) and to possession of a

firearm after having been convicted of a crime punishable by

imprisonment   for   a   year   or   more,   in   violation   of   18   U.S.C.

§ 922(g)(1) (2000).

          Canty’s original sentencing guidelines range on the drug

count was 360 months to life imprisonment.            The maximum term of

imprisonment for the firearm count was ten years.             However, prior

to sentencing, the Government moved the district court to reduce

Canty’s sentence based on § 5K1.1 of the guidelines.            The district

court sentenced Canty to 240 months on Count One and 120 months on

Count Six, to be served concurrently.

          On June 22, 2006, the Government moved the district court

to reduce Canty’s sentence further pursuant to Federal Rule of

Criminal Procedure 35(b), based on Canty’s continuing cooperation

following his sentencing.        On June 26, 2006, the district court

heard evidence presented by way of proffer from both the Government

and defense counsel.     The court then reduced Canty’s sentence from

240 months to 180 months.       Canty timely noted an appeal.

          Whether a defendant may appeal a sentence is governed by

18 U.S.C. § 3742 (2000).        United States v. Pridgen, 64 F.3d 147,

148 (4th Cir. 1995).        Section 3742 permits an appeal if the


                                     - 2 -
sentence:      (1) was imposed in violation of law; (2) was imposed as

a result of an incorrect application of the sentencing guidelines;

or (3) is greater than the sentence specified in the applicable

guideline range; or (4) was imposed for an offense for which there

is no sentencing guideline and is plainly unreasonable.              18 U.S.C.

§   3742(a).      Accordingly,    unless    the   sentence    was   imposed    in

violation of the law, the district court’s ruling on a Rule 35

motion is not appealable. United States v. Hartwell, 448 F.3d 707,

713-14 (4th Cir. 2006).

            In    response   to    the     district   court     granting      the

Government’s Rule 35(b) motion and reducing his sentence from 240

to 180 months, Canty has filed an Anders v. California, 366 U.S.

738 (1967) brief.     In conformity with Anders, Canty was advised of

his right to file a supplemental brief; he has elected not to do

so.   Canty’s Anders brief concedes there is no basis for attacking

the Rule 35 motion or hearing.           However, Canty did file a pro se

“notice of appeal/motion for reconsideration” in the district court

attacking the sentence reduction as insufficient.              Canty, though,

fails to establish any violation of law within the meaning of

§ 3742(a).

            Because Canty asserts no ground upon which this court may

review the district court’s Rule 35 determination, nor has our

independent review of the record, in accordance with Anders,

revealed any such ground, we dismiss Canty’s appeal.                This court


                                    - 3 -
requires that counsel inform Canty, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Canty requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on Canty.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED




                              - 4 -